DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 10 October 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 13, and 22.  Claims 1-7 and 9-22  remain pending in the application. 

Response to Arguments
Claim Objections:  In light of the amendment to Claim 13, the rejection is withdrawn.

Applicant’s arguments, see pages 6-12, filed 9 January 2020, with respect to the previous rejection(s) of claim(s) 1-7 and 9-22,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
Applicant argues against Examiner’s reliance on Jones, U.S. 2,384,174 in view of Tsay, U.S. Patent 4,684,032.  Specifically, Applicant argues (a summary is presented below):
- Neither Jones nor Tsay teach “a cap”.  Per Applicant, “Jones appears to teach only a pressurized vessel with a wrapped hose”, while Tsay teaches a retractable straw from a Thermos bottle.
- “Given the nature and location of the Jones hose in the welded "spider-like structure 9," it is unclear how or where such grooves from Tsay would be positioned.”
- “The Examiner uses hindsight to try and construct the claimed invention from disassociated components of disparate references.”
-  Examiner errs by insisting it “would be obvious to combine a Thermos straw with a WWII era air compressor to result in the claimed invention.”

	Examiner respectfully disagrees, noting that both Jones and Tsay teach a “cap” (interpreted by Examiner as “something that serves as a cover or protection especially for a tip, knob, or end” per Merriam Webster dictionary.  As shown in the previous Office Action (pg 5), Jones clearly teaches a “cap” 9 serving as a cover for tube 5, capable of storing a hose 10, while Tsay (pg 7 of the previous Office Action) additionally teaches a “cap” serving as a cover for tube 1, capable of storing a hose 6 within helical grooves.  The “caps” of both Jones and Tsay are on the outside of the cap structure.  
	Examiner contends that it would be obvious to replace the U-shaped hose storage grooves of Jones (items 21, 21a, and 23) with additional grooves 41 and 42 as taught by Tsay in a helical manner, as explained in the previous Office Action (pg 7).  Additionally, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In response to Applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In response to Applicant’s argument based upon the age of the references (or in the present case, the difference in age of the references), contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  In the present case, both examples of prior art teach the storage of hoses; the type and dimension(s) of said hose (a flexible straw vs a larger hose) are irrelevant to the problem solved.   See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
	
	Applicant amended the preamble of claims 1, 13, and 22 to include “A removable cap for dispensing sealant from a pressurized bottle.” 
	Applicant’s arguments here rely on language solely recited in preamble recitations in claims 1, 13, and 22. When reading the preamble in the context of the entire claim, the recitation “A removable cap” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	 Therefore, the amendment to the preambles of Claims 1, 13, and 22 do not place the claims into condition for allowance.
	Additionally, please see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
	Therefore, the amendments to the claims and associated arguments are unpersuasive, and the rejections therefore stand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Claims 1-7 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2,384,174) in view of Tsay (US 4,684,032).
	Regarding Claim 1, Jones discloses a cap for dispensing sealant from a pressurized bottle, the cap comprising:  a cap for dispensing sealant from a pressurized bottle, the cap comprising:
	a cap body (9);
	a hose (10) positioned within the cap body and attached with respect to the pressurized bottle (via item 30, per pg 2, left col, lines 65-70);
	a side wall (16 and 18) on the cap body;

    PNG
    media_image1.png
    564
    582
    media_image1.png
    Greyscale

	Further regarding Claim 1, Jones is silent on  a cap for dispensing sealant from a pressurized bottle, the cap comprising: at least one helical storage groove around an exterior of in the side wall of the cap body, wherein the at least one helical storage groove is configured to secure the hose within the side wall of the cap body; and wherein the cap body comprises a diameter when the hose is wrapped exclusively around the at least one helical storage groove, wherein the hose does not contribute to the diameter of the cap body.
	Tsay, however, teaches a cap for dispensing sealant from a pressurized bottle, the cap comprising: 
	at least one helical storage groove (41, 42, and Col 2, lines 6-10) around an exterior of in the side wall of the cap body (4), wherein the at least one helical storage groove is configured to secure the hose (6) within the side wall of the cap body; and
	wherein the cap body comprises (4) a diameter when the hose (6) is wrapped exclusively around the at least one helical storage groove (41, 42), wherein the hose does not contribute to the diameter of the cap body.

    PNG
    media_image2.png
    863
    560
    media_image2.png
    Greyscale

	The advantage of Tsay’s teachings includes the ability to conveniently store a hose of a longer length.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Tsay’s teachings to Jones’s disclosures by replacing the U-shaped hose strage grooves of Jones (items 21, 21a, and 23) with additional grooves 41 and 42 as taught by Tsay in a helical manner in order to gain the advantages of convenient storage for hoses of longer length.
	Further regarding Claim 1,  Jones as modified by Tsay above teaches the claimed invention, but does not explicitly state the cap as being removable, as claimed by Applicant in the preamble of Claim 1.  However, Applicant is referred to Examiner’s rationale presented above in “Response to Arguments”.  Examiner therefore concludes that the addition of the word “removeable” into the preamble of Claim 1 does not impart novelty to the claim per said rationale, and further notes that, per the courts (In re Dulberg), it would have been obvious to make the cap as taught by Jones in view of Tsay “removable”

	Examiner therefore concludes that the addition of the word “removeable” into the preamble of Claim 1 does not impart novelty to the claim.
	Regarding Claim 2, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the at least one helical storage groove (Tsay, 41, 42) extends at least 360 degrees (the groove of Tsay extends around the cylinder-shaped cap 4).
	Regarding Claim 4, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the hose (Jones, 10) further comprises a stem end (Jones, Fig 3, item 31) configured to attach to the tire stem valve.
	Regarding Claim 6, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein an end opposite the stem end of the hose (Jones, 10) is configured to attach to an opening of a depressor button in communication with the pressurized bottle.
	Regarding Claim 10, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the cap (Jones, 9) further comprises a conical side wall (Jones, Figs 1 and 2, wherein cap 9 contains curved upper edges and a rounded shape as shown by Applicant in Drawings),
	Regarding Claim 11, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the conical side wall comprises a lip (Jones, Examiner's annotations) wherein the stem end of the hose is accessible from the lip.
	Regarding Claim 12, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the at least one helical storage groove (Tsay, 41, 42) is recessed into the conical side wall (Jones, 9).
	Regarding Claims 1, 3, 5, 7, and 9, Jones as modified above teaches the claimed invention, but does not express specific sizes of the individual components, such as hose length (Claims 3, 5, and 7) helical storage groove dimensions (Claim 7), and the helical storage groove’s circumferential dimensions and hose girth in relation to the overall diameter of the cap (Claim 9), as claimed by Applicant.  
	However, it would have been an obvious matter of design choice to make  the different portions of the  hose, helical storage groove, and cap to whatever relative sizes were desired (to include making the groove deep enough in relation to the hose thickness such that when the hose is removed, the overall diameter of the cap is unchanged), since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
	Regarding Claim 13, Jones discloses a cap for dispensing sealant from a pressurized bottle to a tire stem valve, the cap comprising: a cap body (9) (and) a hose (10) positioned exclusively around an outer perimeter of the cap body (9).
	Further regarding Claim 13, Jones additionally teaches the hose 10 (being) configured to wrap around at least one storage groove (21 and 23) inside a circumference of the cap, but does not specifically teach the at least one storage groove (being) helical; and a diameter of the cap body wherein the diameter includes when a length of the hose is wrapped around the at least one storage groove.
	Tsay, however, teaches at least one storage groove (being) helical (41, 42 and Col 2, lines 6-10).  The advantage of Tsay’s teachings includes the ability to conveniently store a hose of a longer length.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Tsay’s teachings to Jones’s disclosures by replacing the U-shaped hose strage grooves of Jones (items 21, 21a, and 23) with additional grooves 41 and 42 as taught by Tsay in a helical manner in order to gain the advantages of convenient storage for hoses of longer length.
	Further regarding Claim 13,  therefore, the combination of Jones as modified by Tsay additionally teaches a diameter of the cap body wherein the diameter includes when a length of the hose is wrapped around the at least one storage groove, as it would have been an obvious matter of design choice to make  the different portions of the hose, helical storage groove, and cap to whatever relative sizes were desired (to include making the groove deep enough in relation to the hose thickness such that when the hose is removed, the overall diameter of the cap is unchanged), since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
	Further regarding Claim 13,  Jones as modified by Tsay above teaches the claimed invention, but does not explicitly state the cap as being removable, as claimed by Applicant in the preamble of Claim 13.  However, Applicant is referred to Examiner’s rationale presented above in “Response to Arguments”.  Examiner therefore concludes that the addition of the word “removeable” into the preamble of Claim 1 does not impart novelty to the claim per said rationale, and further notes that, per the courts (In re Dulberg), it would have been obvious to make the cap as taught by Jones in view of Tsay “removable”


	Regarding Claim 17, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein the cap (Jones, 9) further comprises a conical side wall (Jones, Figs 1 and 2, wherein cap 9 contains curved upper edges and a rounded shape as shown by Applicant in Drawings).
	Regarding Claim 18, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein the at least one storage groove (Tsay, 41 and 42) is integrated into the conical side wall (Jones, 9).
	Regarding Claim 19, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein the conical side wall comprises a lip (Jones, Examiner's annotations)
	Regarding Claim 20, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein a stem end of the hose is accessible when wrapped around the at least one storage groove from the lip (Jones, Examiner's annotations).
	Regarding Claim 21, Jones as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein the conical side wall is configured to stack over or under a conical side wall of another cap (Jones, Figs 1 and 2 discloses a cap shape that is stackable).
	Regarding Claims 14-16, Jones as modified above teaches the claimed invention, but does not express specific sizes of the individual components, such as hose length (Claims 14, 15), helical storage groove dimensions (Claim 16), and the helical storage groove’s circumferential dimensions and hose girth in relation to the overall diameter of the cap (Claim 16), as claimed by Applicant.  
	However, it would have been an obvious matter of design choice to make the different portions of the hose, helical storage groove, and cap to whatever relative sizes were desired (to include making the groove deep enough in relation to the hose thickness such that when the hose is removed, the overall diameter of the cap is unchanged), since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
	Regarding Claim 22, Jones discloses a cap for dispensing sealant from a pressurized bottle, the cap comprising: 
	a cap body (9);
	a hose (10) positioned within the cap body and attached with respect to the pressurized bottle (via item 30, per pg 2, left col, lines 65-70); and
	a side wall (16 and 18) on the cap body.
	Further regarding Claim 22, Jones is silent on a cap for dispensing sealant from a pressurized bottle, the cap comprising: at least one helical storage groove around an exterior of the side wall of the cap body, wherein the at least one helical storage groove is configured to secure the hose within the side wall of the cap body; and wherein the cap body comprises a diameter when the hose is wrapped more than 360 degrees around the at least one helical storage groove, wherein the hose does not contribute to the diameter of the cap body.
	Tsay, however, teaches a cap for dispensing sealant from a pressurized bottle, the cap comprising: 
	at least one helical storage groove (41, 42, and Col 2, lines 6-10) around an exterior of in the side wall of the cap body (4), wherein the at least one helical storage groove is configured to secure the hose (6) within the side wall of the cap body; and
	wherein the cap body comprises (4) a diameter when the hose (6) is wrapped exclusively around the at least one helical storage groove (41, 42), wherein the hose does not contribute to the diameter of the cap body.  Examiner notes that it would have been an obvious matter of design choice to make the different portions of the hose, helical storage groove, and cap to whatever relative sizes were desired (to include making the groove deep enough in relation to the hose thickness such that when the hose is removed, the overall diameter of the cap is unchanged), since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
	The advantage of Tsay’s teachings includes the ability to conveniently store a hose of a longer length.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Tsay’s teachings to Jones’s disclosures by replacing the U-shaped hose strage grooves of Jones (items 21, 21a, and 23) with additional grooves 41 and 42 as taught by Tsay in a helical manner in order to gain the advantages of convenient storage for hoses of longer length.
		Further regarding Claim 22,  Jones as modified by Tsay above teaches the claimed invention, but does not explicitly state the cap as being removable, as claimed by Applicant in the preamble of Claim 22.  However, Applicant is referred to Examiner’s rationale presented above in “Response to Arguments”.  Examiner therefore concludes that the addition of the word “removeable” into the preamble of Claim 1 does not impart novelty to the claim per said rationale, and further notes that, per the courts (In re Dulberg), it would have been obvious to make the cap as taught by Jones in view of Tsay “removable”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753